 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 DEBRA BAREFIELD,                                     Case No. 1:21-cv-00613 NONE JLT
12                 Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE; ORDER GRANTING
13          v.                                          30-DAY EXTENSION
                                                        (Doc. 15)
14 HSBC MORTGAGE SERVICES, INC., et al.,

15                 Defendants.

16

17          The plaintiff has failed to serve her complaint. In response to the order to show cause
18 (Doc. 14), Ms. Barefield reports that she thought she had 120 days to effect service. (Doc. 15)

19 She indicates she wishes to amend her complaint and will do so and effect service within 30

20 days. Thus, the order to show cause is DISCHARGED. The Court GRANTS the plaintiff’s

21 request (Doc. 15) and ORDERS her to serve her current complaint or file and serve her amended

22 complaint within 30 days. The Court reminds the plaintiff that she may not raise claims that have

23 been disposed of in her previous cases. Doing so would likely be deemed to be harassing.

24

25 IT IS SO ORDERED.

26      Dated:    July 15, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
